Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the claims
Claims 1, 17, 30-35 and 37-40 are pending and claims 17, 30-35 and 37-40 are examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 30-35 and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites a method for detecting pregabalin comprising combining in a reaction mixture (a) sample suspected of containing pregabalin and a (b) conjugate comprising a compound of Formula (A) wherein the Formula (A) comprises an enzyme (Z is an enzyme). The utilization of the conjugate of Formula (A) in the process as described in the claim is vague and indefinite because the conjugate has not been described as having any specific binding property to any of components in the process and how is the increase in the enzymatic reaction product of the conjugate is correlated with the detection of pregabalin when the process does not employ any binding molecules for pregabalin.
Claims 30-35 and 37-40, being directly or indirectly dependent on claim 17, also suffers from the same vague and indefiniteness issues.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 30-35 and 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 is directed to a method for detecting pregabalin comprising: 
combining is a reaction mixture (a) sample suspected of containing pregabalin and a (b) conjugate comprising a compound of Formula (A) wherein the Formula (A) comprises an enzyme (Z is an enzyme); and detecting the presence of an enzymatic reaction product of the conjugate wherein an increase in the enzymatic reaction product of the conjugate indicates the presence of pregabalin in the sample.
Such a method of detection of pregabalin does not have a clear descriptive support in the specification wherein the method does not have any specific binding molecule that specifically binds pregabalin. 
For detection of pregabalin in a sample, throughout the specification, detection of pregabalin requires competitive binding of pregabalin-enzyme conjugate and pregabalin in the sample with pregabalin specific antibody. However, there is not a single example or clear description of detection of pregabalin in the sample by simple adding pregabalin-enzyme conjugate and detection of enzymatic reaction product of the pregabalin-enzyme conjugate.
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 30-35 and 37-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmadkhaniha et al (Chromatography Research International 2014, hereinafter “Ahmadkhaniha”) or Gujral et al (African Journal of Pharmacy and Pharmacology 2009, hereinafter “Gujral”) in view of Westermann et al  (Clin. Lab. 2002) and Nolli et al (Ann. Ist Super. Sanita 1991) and further in view of Oellerich (J. Clin. Chem. Biochem. 1984) and O’Sullivan (Annals of Clinical Biochemistry 1979).
In regards to claim 17, Both Ahmadkhaniha and Gujral disclose the structure of pregabalin as shown below

    PNG
    media_image1.png
    244
    320
    media_image1.png
    Greyscale
. Both of the references teach detection of pregabalin in urine and plasma. Ahmadkhaniha teaches that that Chromatographic analysis of pregabalin is not adequate and most of LC-MS-MS-MS analysis are too expensive and unavailable in most of clinical laboratories and thus a simple, sensitive, selective and rapid analytical method is desirable (Introduction). Gujral teaches that liquid chromatography-mass spectrophotometry and LC with fluorescence detection were used to determine pregabalin in human plasma and serum but all of these methods are very expensive and laborious. Gujral teaches HPLC method of detection of pregabalin which is comparatively simpler and efficient (Introduction).  Both of the references disclose pregabalin as having the structure 
    PNG
    media_image2.png
    286
    379
    media_image2.png
    Greyscale
.
The references teaches detection of pregabalin by various detection assays but do not teach immunoassay detection of pregabalin.
Westermann teaches detection of small molecule epinephrine and norepinephrine in urine and plasma by ELISA method (Title). Westerman throughout the reference teaches that immunoassay method of detection is powerful alternative to HPLC method of detection and is very useful for clinical applications as well as for basic research where a simple, rapid, accurate and reproducible assay is required (Summary).  Westermann teaches raising highly specific antibody against epinephrine and norepinephrine by conjugating the epinephrine and norepinephrine hapten to an immunogenic carrier and immunizing an animal with the conjugate (page 62, 1st para of right col.).  Based on the comparison of ELISA and HPLC detection of the catecholamines, Westermann teaches that the ELISA method is useful for clinical applications as well as for basic research where a simple, rapid, accurate and reproducible assay for the determination in urine or plasma is required (page 70, las paragraph).
Nolli et al disclose generalized teaching for production of antibodies against small molecule drugs (e.g. antibiotics) for assay of drug concentrations in blood, urine and other body fluids.  Nolli et al  teach that immunological procedure besides possessing reasonable sensitivity, accuracy and precision, have the potential of showing a significant degree of specificity (Page 151, first col., lines 6-7). Nolli et al teach that small molecules can be made immunogenic by conjugation with an immunogenic carrier (see "antibodies against antibiotic section") and teach different immunogenic carriers (see table 2) and potential positions on the hapten (e.g. carboxyl groups) for linking to the carriers (see table 3). 
Therefore, given the fact that pregabalin is a desired drug for detection in urine and plasma and a simple, sensitive, selective and rapid analytical method is desirable (Ahmadkhaniha and Gujral), one of ordinary skill in the art would be motivated to substitute the HPLC method or other expensive and laborious methods of detection of pregabalin with a more simple and sensitive immunoassay method of detection in view of the teaching of Westermann and Nolli et al  because Westermann and Nolli teach that immunogenic detection is advantageous for being possessing reasonable sensitivity, accuracy,  precision and significant degree of specificity (Westermann and Nolli) and Westermann teaches that compared to HPLC, ELISA method is useful for clinical applications as well as for basic research where a simple, rapid, accurate and reproducible assay for the determination in urine or plasma is required . As evidenced by Westermann and Nolli, once a drug is established, an immunoassay detection is desired, and it is obvious to make corresponding antibody for high sensitive detection/assay of the drug and thus it would be obvious to one of ordinary skill in the art to consider providing corresponding antibody to pregabalin drug in accordance with the reasoning set forth in Ex parte Erlich, 3 USPQ2d 1011 (1987), in particular, paragraph [5] of page 1016. 
One of ordinary skill in the art would easily understand from the foregoing description in mind that for developing antibody against the pregabalin, the pregabalin hapten needs to be conjugated with an immunogenic carrier for immunizing animal for the production of antibody. Since pregabalin comprising an amino group and a carboxylic acid group, one of ordinary skilled in the art from the teaching of Nolli would easily consider conjugating immunogenic carrier to the available reactive group because Nolli teaches utilizing various reactive groups on the hapten for conjugating to immunogenic carrier proteins (See Table 3). One of ordinary skilled in the art can easily envisage utilizing various linkers and known heterobifunctional cross-linkers for conjugating the preggabalin with the immunogenic carrier. Reasonable expectation of success in obtaining monoclonal antibody against pregabalin comes from Nolli’s teaching of the conventional preparation methods of immunogenic carrier to activated drug haptens, immunogens, tracers, and corresponding antibodies using reactive groups on the hapten (e.g. amine group) and since the amino group and carboxylic group on the pregabalin are potential reactive functional group or the carboxylic group of the drug for conjugation with immunogenic carrier.  One of ordinary skilled in the art in the art understands and it is a routine procedure in the art to immunize several animals for raising and screening for antibody that specifically recognizes the immunizing hapten. Further, one or ordinary skilled in the art would easily understand that the antibody produced against a hapten by conjugating to an immunogenic carrier (hapten-immunogen conjugate) would have more specific recognition to the hapten-immunogen conjugate or to the hapten then to a conjugate comprising the hapten conjugated to other molecules (as for example, an enzyme). In other words, the antibody would be expected to preferentially bind the hapten and the immunogenic conjugate over other conjugates of the hapten. Thus, the antibody that would be produced from an immunogenic conjugate of pregabalin would be expected to preferentially bind pregabalin and pregabalin-immunogenic conjugate than to conjugates of pregabalin to other molecules (as for example, an enzyme).
As described above, immunoassay detection of pregabalin by providing antibody specifically recognizing pregabalin has been shown obvious over Ahmadkhaniha et al or Gujral et al in view of Westerman et al and Noli et al.  Westerman et al and Noli et al teaches immunoassay detection but do not teach competitive immunoassay detection utilizing conjugate of the hapten in the immunoassay process.
Oellerich et al teaches various immunoassay methods including competitive immunoassays. Oellerich et al teaches that competitive immunoassays can be carried out with labeled analyte wherein antigen is labeled with a detectable label (e.g. enzyme label) that competes for the binding sites of a limited amount of antibody with the antigen in the sample (page 896 and Fig. 1 and Table 2).
O’Sullivan et al teaches various immunoassay including competitive immunoassay utilizing hapten conjugated with a detectable label (enzyme) (page 227 and page 228 “Competitive EIA for antigen”). O’Sullivan enzyme immunoassay utilizing enzyme-hapten conjugate whrein conjugation of the enzyme to the hapten does not destroy the enzymatic activity but however, binding of the hapten-specific antibody to the label results in inhibition of enzymatic activity. O’Sullivan teaches that free hapten in the sample relieves this inhibition by competing for antibody and thus in the presence of antibody, the enzyme activity is proportional to the concentration of free hapten (page 228): 

    PNG
    media_image3.png
    803
    647
    media_image3.png
    Greyscale
.
Therefore, Oellerich et al and O’Sullivan et al teaches that competitive immunoassay method of detection of an analyte utilizing labeled analyte (including enzyme label) known in the art for a long time, which is common, known and within the purview of one or ordinary skilled in the art (see Fig.1 and Table 3 of Oellerich; and Table 1(a), Table 3, “Hapten-enzyme conjugates” on page 227 and page 228 of O’sullivan).
Therefore, from the above description in mind, once an antibody is produced against the pregabalin, one of ordinary skilled in the art can easily envisage various know homogeneous and heterogeneous immunoassay including commonly known competitive immunoassay method for detection of pregabalin with a reasonable expectation of success.  One of ordinary skilled in the art would obviously consider various commonly known immunoassay methods including competitive immunoassay detection of pregabalin with labeled competitor with the antibody. Since competitive immunoassay detection in known to require competitors (e.g. labeled tracers) such as analyte/hapten bound to a detectable label such as a fluorophore or an enzyme label, conjugating common detectable label such fluorophore or an enzyme label (as for example, HRP, G6PDH) to pregabalin analyte utilizing various linkers and known heterobifunctional cross-linkers similar to the linkers of the immunogenic conjugate for utilizing the conjugate as a detectable competitor for competitive immunoassay detection would be obvious to one of ordinary skilled in the art with a reasonable expectation of success absent showing of unexpected advantage with a particular tracer/competitor having a particular label and particular linker. Moreover, Since O’Sullivan discloses utilization of enzyme conjugated to a hapten is commonly utilized in enzyme immunoassay, utilizing enzyme conjugate of pregabalin in competitive immunoassay and detection by detecting increase in enzymatic reaction product would be obvious to one of ordinary skilled in the art from the known immunoassay detection process disclosed in O’sullivan.

In regards to claims 30-35 and 37-40, as described above, the process of claim 17 has been shown obvious for detection using anti-pregabalin antibody with a competitor (i.e. labeled pregabalin conjugate) and claims 30-35 and 37-40 only defines the structures of the conjugate by defining the substitution groups and with a particular label.  As described above, since pregabalin comprising an amino group and a carboxylic acid group, for providing an antobody to pregabalin, one of ordinary skilled in the art from the teaching of Nolli would easily consider conjugating immunogenic carrier to the available reactive group because Nolli teaches utilizing various reactive groups on the hapten for conjugating to immunogenic carrier proteins (See Table 3) and one of ordinary skilled in the art can easily envisage utilizing various linkers and known heterobifunctional cross-linkers for conjugating the preggabalin with the immunogenic carrier. Since, Oellerich et al and O’Sullivan et al teaches competitive immunoassay method of detection of an analyte utilizing labeled analyte,and since competitive immunoassay detection in known to require competitors (e.g. labeled tracers) such as analyte/hapten bound to a detectable label such as a fluorophore or an enzyme label, conjugating common detectable label such fluorophore or an enzyme label (as for example, HRP, G6PDH; see O’Sullivan) to pregabalin analyte utilizing various linkers and known heterobifunctional cross-linkers similar to the linkers of the immunogenic conjugate for utilizing the conjugate as a detectable competitor for competitive immunoassay detection would be obvious to one of ordinary skilled in the art with a reasonable expectation of success absent showing of unexpected advantage with a particular tracer/competitor having a particular label and particular linker.
Response to argument
Applicant's arguments and amendments filed 06/14/2022 have been fully considered and are persuasive to overcome the rejections under 35 USC 112 (a) and 35 USC 112 (b) in view of the amendments. However, Applicant’s arguments and amendments are not persuasive to overcome the rejection under 35 USC 103. Moreover, Applicant’s amendments necessitated new grounds of rejections under 35 USC 112 (a) and 35 USC 112 (b) as described in this office action.
Applicant’s main argument is based on incorporated amendment of detection of the enzymatic reaction product of the conjugate, wherein an increase in the enzymatic reaction product indicates the presence of pregabalin in the sample. Based on the amendment, Applicants assert that the combination of references does not teach or suggest an assay utilizing a pregabalin-enzyme conjuagate and that detecting an increase in the enzymatic reaction product indicates the presence of pregabalin as presently claimed.
The above arguments have fully been considered but are not found persuasive. 
First, as described in the 35 USC 112 (a) rejection (new matter), presence of gabalin by detection of an increase in enzyme reaction product of the conjugate wherein the reaction mixture contains only the sample suspected of containing pregabalin and the conjugate of formula (A) wherein Z is an enzyme, does not have a clear descriptive support in the specification. Note that claim 17 has been amended by the deletion of “an antibody” in the claim but however, the rejection of 35 USC 112 (a) of 03/25/2022 will be reinstated if “an antibody” is again added into the claim. Note also that specification teaches the following: “Pregabalin containing sample is incubated with antibody reagent followed by the addition of the enzyme conjugate reagent. The enzyme conjugate activity decreases upon binding to the antibody. The enzyme conjugate, which is not bound to the antibody, catalyzes the oxidation of glucose 6-phosphate (G6P). The oxidation of G6P is coupled with the reduction of NAD* to NADH, which can be measured at 340 nm. The change in the absorbance at 340 nm can be measured spectrophotometrically. The pregabalin concentration in a specimen can be measured in terms of G6PDH activity”. Therefore, it is clear from the specification, that in the detection of pregabalin by “detecting an increase in enzymatic reaction product of the conjugate”, presence of antibody in the reaction mixture that specifically binds pregabalin and also binds the conjugate which decreases enzyme activity, is essential in the process of detection. The specification does not provide any disclosure or clear guidance wherein pregabalin in the sample is detected by detection of increase in the enzyme activity of conjugate without utilization of any pregabalin specific antibody in the reaction.
Second, Examiner maintains that the combination of the references as described above in the rejection provides utilization of enzyme conjugate with pregabalin for detection of pregabalin for immunoassay detection of pregabalin. 
The examiner recognizes that references cannot be arbitrarily combined and that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See: In re Nomiya, 184 USPQ 607 (CCPA 1975); In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); or, In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures, taken as a whole, would suggest to one of ordinary skill in the art. See: In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); or, In reMcLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. See: In re Bozek, 163 USPQ 545 (CCPA 1969). In the instant case, for reasons of record, ample motivation to combine the references are provided by the teachings of, in particular, Ahmadkhaniha or Gujral in view of Westermann and Nolli for generating antibody against pregabalin by conjugating to an immunogenic carrier for immunoassay detection of pregabalin, and of Oellerich and O’Sullivan for employing various known immunoassay processes including utilizing enzyme conjugates in the immunoassay detection. 
Third, detection by detecting increase in the enzymatic reaction product utilizing enzyme labeled hapten as incorporated in the amended claim 17, has been disclosed in the reference of O’Sullivan. O’Sullivan discloses that followings:
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    258
    665
    media_image4.png
    Greyscale

Thus, utilizing enzyme conjugate of pregabalin in competitive immunoassay and detection by detecting increase in enzymatic reaction product would be obvious to one of ordinary skilled in the art from the known immunoassay detection process disclosed in O’sullivan.
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641